                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

ERIC J. MAPES, and                                    )
JENELLE M. KELLY-MAPES,                               )
                                                      )
                              Plaintiffs,             )
                                                      )
                         v.                           )    Case No. 1:19-cv-02162-TWP-MJD
                                                      )
HATCHER REAL ESTATE et al.,                           )
                                                      )
                              Defendants.             )

                ENTRY GRANTING MOTION TO AMEND/ATTACH
          AND DENYING MOTION FOR RECONSIDERATION OR RECUSAL

       This matter is before the Court on pro se Plaintiffs Eric Mapes and Jenelle M. Kelly-Mapes’

(collectively, “Plaintiffs”) Motion to Amend/Attach, Dkt. 35, and Notice of Motion and Motion

for Reconsideration of Disability Accommodation Request, and Motion for Change/Recusal of

Judge, Dkt. 36. For the reasons stated below, the Motion to Amend/Attach is granted and the

Motion for Reconsideration and Recusal is denied.

                                            I. DISCUSSION

       The Plaintiffs ask the Court to amend or attach an exhibit to their Amended Complaint and

to reconsider denial of their request for assistance in recruiting counsel and denial of their motion

to recuse. The Court will address each request in turn.

A.     Motion to Amend/Attach

       In the Motion to Amend/Attach, the Plaintiffs assert that they have delivered in person to

the Clerk’s Office, Exhibit 3, a flash drive containing three video files and two sealed medical

documents. The Motion, Dkt. 35, is granted in that the Court acknowledges receipt of the flash

drive as Exhibit 3 to the Amended Complaint and filed at Dkt. 34.
B.     The Motion for Reconsideration of Disability Accommodation Request

       As the Court previously explained (in Dkts. 12, 24 and 27), that motions to reconsider

“serve a limited function: to correct manifest errors of law or fact or to present newly discovered

evidence.” State Farm Fire & Cas. Co. v. Nokes, 263 F.R.D. 518, 526 (N.D. Ind. 2009). The

motion “will be successful only where the movant clearly establishes: (1) that the court committed

a manifest error of law or fact, or (2) that newly discovered evidence precluded entry of judgment.”

Cincinnati Life Ins. Co. v. Beyrer, 722 F.3d 939, 954 (7th Cir. 2013) (citation and quotation marks

omitted). Relief pursuant to a motion to reconsider is an “extraordinary remed[y] reserved for the

exceptional case.” Foster v. DeLuca, 545 F.3d 582, 584 (7th Cir. 2008).

       The Plaintiffs first ask the Court to reconsider their request for assistance in recruiting

counsel due to their low income, and because they are disabled individuals and “appointment of

counsel would qualify as a reasonable accommodation.” (Dkt. 36 at 1.) Plaintiffs explain that

they have contacted Indiana Legal Services, Legal Aid Society and that “many attorneys have

ref[u]sed the Disabled Plaintiffs counsel over the financial aspect.” Id. The Court concedes that

Plaintiffs have satisfied the first prong that the Court must examine in determining whether to

assist in recruiting counsel –

       When confronted with a request . . . for pro bono counsel, the district court is to
       make the following inquiries: (1) has the indigent plaintiff made a reasonable
       attempt to obtain counsel or been effectively precluded from doing so; and if so,
       (2) given the difficulty of the case, does the plaintiff appear competent to litigate it
       himself?

Pruitt v. Mote, 503 F.3d 647, 654-655 (7th Cir. 2007).

       Regarding the second prong, despite having a disability, the Plaintiffs appear competent to

litigate this matter themselves at this early stage of the proceedings. This is not a case in which

the Court is unable to discern the claim. Rather, the Court reviewed the Amended Complaint and




                                                  2
identified a plausible claim that was permitted to proceed in this action. (See Dkt. 28.) As such,

this is not a case in which counsel is necessary, at this stage, in order to clarify or amplify the

claim. Beals v. Foster, 803 F.3d 356, 359 (7th Cir. 2015).

        The Plaintiffs’ request for the Court’s assistance with recruiting counsel is not foreclosed

permanently; rather, their request is again denied as premature. The defendants have not yet

been served or had an opportunity to respond. The Seventh Circuit has found that “until the

defendants respond to the complaint, the plaintiff's need for assistance of counsel . . . cannot be

gauged.” Kadamovas v. Stevens, 706 F.3d 843, 845 (7th Cir. 2013).

C.      Motion for Change/Recusal of Judge

        For a second time, the Plaintiffs request change of judge or recusal because the Court has

not granted the relief requested. Instead, the Court has required that Plaintiffs comply with the

procedural rules for filing a claim upon which relief may be granted. As previously explained in

Dkt. 16, the Court’s insistence that the Plaintiffs comply with the procedural rules is not an

indication of bias or prejudice against disabled Americans generally or against the Plaintiffs

specifically.

        Federal law provides that “[a]ny . . . judge . . . shall disqualify himself in any proceeding

in which his impartiality might reasonably be questioned.” 28 U.S.C. § 455(a). “The standard in

any case for a § 455(a) recusal is whether the judge’s impartiality could be questioned by a

reasonable, well-informed observer.” In re Hatcher, 150 F.3d 631, 637 (7th Cir. 1998). The

Seventh Circuit explained that § 455(a) “asks whether a reasonable person perceives a significant

risk that the judge will resolve the case on a basis other than the merits. This is an objective

inquiry.” Hook v. McDade, 89 F.3d 350, 354 (7th Cir. 1996). “[J]udicial rulings, routine trial




                                                 3
administration efforts, and ordinary admonishments” that occur “in the course of judicial

proceedings” are not grounds for recusal. Liteky v. United States, 510 U.S. 540, 556 (1994).

       On October 17, 2019, the Court determined that Counts II, X and XI of the Amended

Complaint may proceed and the Court directed the Clerk to assist in service of process. (Dkt. 28.)

That service has not yet been perfected and Defendants have not yet received notice of this lawsuit,

or had an opportunity to appear in person or by counsel, or to Answer or otherwise respond to the

Amended Complaint. The Plaintiffs’ dissatisfaction with prior Orders or finding that certain

requests are premature is not evidence of bias nor is it otherwise a valid basis for a change of judge.

Having failed to satisfy the legal standard for obtaining a change of judge, the request for

reconsideration of the ruling denying the motion to recuse, is denied.

                                        II. CONCLUSION

       For the reasons stated above, Plaintiffs’ Motion to Amend/Attach, Dkt. [35], is

GRANTED in that the Court acknowledges receipt of the flash drive as Exhibit 3 to the Amended

Complaint. The Plaintiffs have failed to point out any manifest error of law or fact in the Court’s

prior Orders or any newly discovered evidence; because the Plaintiffs have not satisfied the legal

standard for reconsideration, their Notice of Motion and Motion for Reconsideration of Disability

Accommodation Request, and Motion for Change/Recusal of Judge, Dkt. [36] is DENIED.

       SO ORDERED.

Date: 11/6/2019




                                                  4
DISTRIBUTION:

Eric J. Mapes
Jenelle M. Kelly-Mapes
P.O. Box 47181
Indianapolis, Indiana 46247-0181

Hatcher Real Estate
James Hatcher
Ethan Hatcher
Brandy Hodges
712 North Bosart Avenue
Indianapolis, Indiana 46201




                                   5
